Citation Nr: 1033542	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, to include adjustment disorder with 
suspected personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
excision of cysts, near right eye and right ear.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to service connection for cold injury residuals 
of the bilateral hands.

6.  Entitlement to service connection for a neck disability.


7.  Entitlement to an increased disability rating for a service-
connected scar of the right upper forearm with retained glass, 
currently evaluated 10 percent disabling.

8.  Entitlement to a compensable disability rating for a service-
connected scar of the right upper third of forearm anteriorly.

9.  Entitlement to a compensable disability rating for a service-
connected scar of the right upper third of forearm posteriorly.

10.  Entitlement to an effective date earlier than April 23, 2007 
for the award of a 10 percent rating for a service-connected 
right forearm scar with retained glass.

11.  Entitlement to nonservice-connected pension.

12.  Entitlement to a retroactive payment based on an increased 
evaluation awarded for a right forearm scar in July 2007.  

13.  Entitlement to an increased disability rating for service-
connected carpal tunnel syndrome, status post right forearm 
laceration, currently evaluated 10 percent disabling.

14.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1980 to January 1983.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a multiple rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

Procedural history

New and material evidence claims

In a June 2002 decision, the Board denied the Veteran's service-
connection claim for a psychiatric disorder, claimed as a 
"nervous condition."  Although the Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), the Court dismissed the appeal because the 
Veteran did not file his Notice of Appeal within 120 days after 
the date of mailing of the Board decision.  See the Court's 
January 2003 Order.  

In December 2003, the Veteran filed a claim to reopen his 
previously-denied service-connection claim for a psychiatric 
disorder.  The Veteran's request was denied by the RO in a 
February 2005 rating decision.  The Veteran disagreed, and 
perfected an appeal as to this issue.

Concerning the Veteran's hearing loss and cyst removal claims, 
the RO originally denied service-connection for these claims in 
February, April, and August 2003 rating decisions.  The Veteran 
did not disagree with these decisions.  In August 2004, the 
Veteran filed a claim to reopen his cyst removal and hearing loss 
claims.  See the Veteran's August 24, 2004 handwritten statement.  
The RO reopened and denied these claims in a February 2005 rating 
decision.  The Veteran disagreed with these decisions, and 
perfected appeals as to both issues.

The Board recognizes that the Veteran's representative filed a 
request "initiating a claim" for entitlement to service 
connection for his bilateral hearing loss in a May 2003 
statement.  Although this statement was filed within one year of 
the RO's February and April 2003 denial, the statement did not 
constitute a Notice of Disagreement (NOD) with that denial of 
this claim, as it did not express both disagreement with a rating 
decision and the desire for appellate review.                  
See 38 C.F.R. § 20.201 (2009).  Similarly, the Veteran did not 
express any disagreement with the August 2003 rating decision, 
but rather re-asserted his claim in August 2004, more than one 
year following the date he received notice of the August 2003 
denial.  

Service-connection claims

The RO denied the Veteran's service-connection claim for 
frostbite residuals of the hands in a February 2005 rating 
decision.  Subsequently, in a June 2008 rating decision, the RO 
also denied the Veteran's service-connection claims for a neck 
injury and for cirrhosis of the liver.  The Veteran disagreed 
with each of these claims and perfected a timely appeal as to all 
three issues.

Increased rating and earlier effective date claims

Service connection for right forearm lacerations with residual 
scars was originally awarded by the RO in April 1995.  A 10 
percent disability rating was awarded in January 2000, based on 
mild nerve involvement [now specified as carpal tunnel syndrome].  

In April 2007, the Veteran filed an increased rating claim as to 
his service-connected scars.  In a July 2007 rating decision, the 
RO denied this claim, but awarded the Veteran separate disability 
ratings for three scars of the right upper forearm.  The RO rated 
two of the scars noncompensably disabling, and assigned a 10 
percent rating for one scar on the Veteran's upper forearm with 
retained glass, effective May 3, 2007.  In June 2008, the Veteran 
specifically disagreed with each of these separately-assigned 
ratings, as well as with the denial of his increased rating 
claim.  The Veteran also disagreed with effective date assigned 
for the award of the 10 percent rating for his forearm scar with 
retained glass.  In February 2009, the RO changed this effective 
date from May 3, 2007 to April 23, 2007, but the Veteran has 
expressed continued disagreement with this assignment.  

The RO has issued a statement of the case (SOC) addressing the 
Veteran's dispute with the RO's July 2007 initial rating of each 
of his three scars, as well as with the assigned effective date 
of the 10 percent rating of one of those scars.  Indeed, the 
Veteran has perfected an appeal as to each of these four issues.  
Pertinently however, the RO has not yet furnished the Veteran a 
SOC addressing the Veteran's disagreement with the RO's July 2007 
denial of his increased rating claim.

Nonservice-connected pension claim

The Veteran initially claimed entitlement to nonservice-
connection pension in December 2003.  See the Veteran's 
Memorandum, received by the RO on December 31, 2003.   It does 
not appear that the RO made a determination as to this claim 
until April 2007.  Indeed, in an April 10, 2007 letter, the RO 
denied the Veteran's pension benefits claim.  The Veteran 
disagreed and perfected an appeal as to this issue as well.

Retroactive payment claim

In an October 2007 statement, the Veteran disputed the lump sum 
of compensation he received after his increase in his combined 
rating [from 10 to 20 percent disabling] following the July 2007 
award of a separate 10 percent rating for his right forearm scar 
with retained glass.  The RO issued an SOC as to this issue in 
February 2009, and the Veteran duly perfected an appeal.

TDIU claim

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a TDIU due to service-
connected disability is part and parcel of an increased rating 
claim when such claim is raised by the record.  As discussed in 
further detail below, the Veteran has reasonably raised the issue 
of TDIU in a recent lay statement.  In light of the Court's 
holding in Rice, the Board has considered the TDIU claim as part 
of his pending increased rating claim and is listing the raised 
TDIU claim as an issue.  

All fourteen appeals have been merged for the sake of economy.

Hearing request

The Veteran was scheduled to appear at a personal hearing before 
Board in May 2010.  However, the Veteran withdrew his hearing 
request in a January 2010 letter to the RO.  In this letter, the 
Veteran explained he is currently incarcerated, and he 
specifically requested that his lawyer continue with his regular 
appeal at this time.  See the Veteran's January 2010 handwritten 
letter to the RO.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2009).

Waiver considerations

In August 2010, the Veteran's representative submitted additional 
argument, as well as a statement from the Veteran, directly to 
the Board without a written waiver of consideration of such 
argument and evidence by the agency of original jurisdiction. See 
38 C.F.R. § 20.1304 (2009).  

With respect to the arguments advanced by the Veteran's 
representative in her August 5, 2010 Memorandum, the Board finds 
that such are duplicative of evidence and argument already of 
record and previously considered by the agency of original 
jurisdiction (AOJ).  Thus, there is no prejudice to the Veteran 
for the Board to proceed without initial AOJ consideration of the 
additional argument or obtaining a waiver of AOJ consideration.  
See 38 C.F.R. § 20.1304 (2009).

The Veteran's July 30, 2010 statement pertains specifically to 
his increased rating claim for carpal tunnel syndrome, status 
post right forearm laceration, which is currently on appeal.  As 
noted above, the Board is remanding that claim so that the RO can 
review all evidence of record, and issue the Veteran and his 
representative a Statement of the Case (SOC).  To the extent the 
Veteran's July 2010 statement contains evidence that is not 
duplicative of evidence that has been previously addressed by the 
AOJ, initial consideration of the Veteran's statement will be 
appropriately performed at the RO.  

Issues not on appeal

In a February 2003 rating decision, the RO denied the Veteran's 
service-connection claim for a left ear infection.  Subsequently, 
in August 2003, the RO also denied the Veteran's service-
connection claim for a right eye disability.  Finally, in an 
August 2009 rating decision, the RO denied the Veteran's request 
to reopen his previously-denied service-connection claim for 
tinnitus.  

The Veteran has not timely disagreed with any of these decisions.  
Accordingly, the issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

Remanded issues

The Veteran's increased rating claim for service-connected carpal 
tunnel syndrome of the right forearm [formerly identified as a 
laceration scar with mild nerve impairment], his retroactive 
payment claim, and his TDIU claim are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 2002, the Board denied the Veteran's claim of 
entitlement to service connection for a psychiatric disability.  
The Veteran's appeal of this decision was dismissed by the Court 
of Appeals for Veterans Claims in January 2003.   

2.  The evidence associated with the claims folder subsequent to 
the Board's June 2002 decision is cumulative or redundant of the 
evidence of record at the time of the last prior final denial, 
and does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.

3.  In April 2003, the RO denied the Veteran's claim of 
entitlement to service connection for excision of cysts, near 
right eye and right ear.  The Veteran did not appeal this 
decision.  

4.  The evidence associated with the claims folder subsequent to 
the RO's April 2003 rating decision is cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for excision of cysts, near right eye and right ear.

5.  In February 2003, the RO denied the Veteran's claim of 
entitlement to service connection for hearing loss.  The Veteran 
did not appeal this decision.  The RO subsequently denied the 
Veteran's request to reopen this claim in an August 2003 rating 
decision, which the Veteran also did not appeal.

6.  The evidence associated with the claims folder subsequent to 
the RO's August 2003 rating decision is cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

7.  The evidence of record does not support a finding that a 
liver disability currently exists.

8.  The evidence of record does not support a finding that the 
Veteran currently manifests cold injury residuals of the 
bilateral hands.

9.  The evidence of record does not support a finding that the 
Veteran's neck disability is related to his military service.

10.  The Veteran is receiving the maximum schedular rating for 
his service-connected scar of the right upper forearm with 
retained glass.

11.  The evidence of record demonstrates that the Veteran's 
service-connected scar of the anterior upper right forearm has 
been manifested by itching and burning since August 10, 2009.

12.  The evidence of record indicates that the Veteran's service-
connected scar of the posterior upper right forearm is 
superficial and essentially asymptomatic.

13.  The evidence does not show that the Veteran's service-
connected right forearm scars are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.

14.  On April 23, 2007, the RO received from the Veteran an 
increased rating claim for his service-connected right forearm 
scars.  In July 2007, the RO assigned an effective date of April 
23, 2007 for the award of a separate 10 percent rating a right 
forearm scar with retained glass. 

15.  The Veteran's period of active duty extended from January 
1980 to January 1983.  


CONCLUSIONS OF LAW

1.  The June 2002 Board decision which denied the Veteran's 
service-connection claim for a psychiatric disability is final.  
38 C.F.R. §§ 3.104, 20.1100 (2009).

2.  Since the June 2002 Board decision, new and material evidence 
has not been received with respect to the Veteran's claim of 
entitlement to service connection for a psychiatric disability.  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The April 2003 RO decision which denied the Veteran's 
service-connection claim for excision of cysts, near right eye 
and right ear is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

4.  Since the April 2003 RO decision, new and material evidence 
has not been received with respect to the Veteran's claim of 
entitlement to service connection for excision of cysts, near 
right eye and right ear.  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The August 2003 RO decision which denied the Veteran's 
request to reopen his service connection claim for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

6.  Since the August 2003 RO decision, new and material evidence 
has not been received with respect to the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

7.  A liver disability was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

8.  Cold injury residuals to the bilateral hands were not 
incurred in or aggravated by the Veteran's military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

9.  The Veteran's neck disability was not incurred in or 
aggravated by his military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

10.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 10 percent for the 
Veteran's service-connected scar of the right upper forearm with 
retained glass have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

11.  The criteria for the assignment of a compensable disability 
rating of 10 percent from August 10, 2009 for the Veteran's 
service-connected scar of the anterior upper right forearm, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

12.  The criteria for the assignment of a compensable disability 
rating for the Veteran's service-connected scar of the posterior 
upper right forearm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

13.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).

14.  The criteria for an effective date earlier than April 23, 
2007, for the award of a 10 percent disability rating for the 
Veteran's service-connected right forearm scar with retained 
glass have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o) (2009).

15.  The criteria for basic eligibility for VA pension benefits 
have not been met.    38 U.S.C.A. § 1521 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in July 2002, June 2003, February 2004, 
December 2004, May 2007, and September 2007.  To the extent that 
the Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of final 
decisions.  Following the provision of the required notice and 
the completion of all indicated development of the record, the RO 
readjudicated the Veteran's claims in February and November 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

Concerning the Veteran's new and material evidence claims in 
particular, the Board  notes that the Veteran was adequately 
advised of the bases for the previous denials to determine what 
evidence would be new and material to reopen the claims as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).   See the 
above-referenced June 2003, February 2004, December 2004, and 
September 2007 VCAA letters to the Veteran.  

Concerning the Veteran's effective date claim, no VCAA notice is 
necessary in this case because, as is more thoroughly explained 
below, the outcome of this earlier effective date claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  The Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional evidence, no notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant].

Concerning the Veteran's nonservice-connected pension claim, the 
Board notes that the Veteran was notified of the evidentiary 
requirements to establish eligibility for nonservice-connected 
pension benefits in the above-referenced December 2004 VCAA 
letter.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, and his and his son's lay statements have been 
obtained.  VA's duty to assist a claimant in the development of a 
previously finally denied claim does not attach until that claim 
has been reopened based on the submission of new and material 
evidence.  

The Board acknowledges that development of this claim has been 
complicated by the Veteran's incarceration.  According to a March 
2004 Judgment of the 185th District Court of Texas, the Veteran 
has been convicted of a felony and may be held until the year 
2044.  The Court has held that VA must tailor its assistance to 
the peculiar circumstances of obtaining examination of an 
incarcerated claimant.       See Bolton v. Brown, 8 Vet. App. 185 
(1995).

Pertinently, the Veteran has been afforded VA examinations for 
his scars in May 2007 and August 2009.  The Veteran was also 
afforded a VA examination of his claimed cold injury to his hands 
in September 2004, with an addendum provided by the examiner in 
December 2004.   Despite the Veteran's contentions to the 
contrary, the reports of these examinations reflect that each 
examiner reviewed, or was made aware of the Veteran's past 
medical history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that these 
examinations are adequate for rating purposes.           See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Veteran was not afforded VA examinations to address his neck 
injury or liver cirrhosis claims.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in- service 
event, injury or disease," or that a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to the Veteran's perfected 
service-connection claims are unnecessary in this case.  With 
respect to the Veteran's neck and liver disability claims, as 
discussed in more detail below, the evidence of record is against 
a finding that the Veteran incurred any in-service neck or liver 
disease or injury [McLendon element (2)].  

Moreover, with respect to the Veteran's claimed cirrhosis alone, 
there is no competent medical evidence of record demonstrating 
that the Veteran has a current liver disability [McLendon element 
(1)].  The Board recognizes that the Veteran is competent to 
describe his own observable symptomatology, but he is not 
competent to diagnose himself with a specific liver disability.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer].  
Under these circumstances, VA examinations of the Veteran's neck 
or liver are not required.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not support a finding that the Veteran was diagnosed with or 
treated for neck or liver problems during his military service.  
Further, the evidence does not include a current medical 
diagnosis of any liver disability.  

The Board also acknowledges the Veteran's recent assertion that 
he had "new founded" evidence regarding bipolar disorder, and 
his request for a consent form so that he could have the 
information released to VA.  See the Veteran's handwritten letter 
to the RO, received on June 9, 2009.  Crucially, the Veteran has 
already been sent multiple copies of VA Form 21-4142 
[Authorization and Consent to Release Information] during the 
course of his appeal, and most recently in July 2009.  The 
Veteran has not completed and submitted this form.  As such, the 
Veteran has had ample opportunity to submit additional records 
pertaining to his psychiatric disorder and did not.  

Pertinently, the Veteran has made no indication that any 
additional evidence he obtained while incarcerated pertains 
specifically to the unestablished element of his previously-
denied claim; namely, the existence of a relationship or nexus 
between his current psychiatric disability and his military 
service.  As noted above, VA's duty to assist a claimant in the 
development of a previously finally-denied claim does not attach 
until that claim has been reopened based on the submission of new 
and material evidence.  Accordingly, the Board believes a remand 
to provide the Veteran another VA Form 21-4142 is unnecessary in 
this case. 

Finally, the Board also acknowledges the Veteran's April 2007 
statement indicating that he has been previously awarded Social 
Security Administration (SSA) disability benefits in 2004.  See 
the Veteran's April 23, 2007 Statement.  The Veteran, however, 
did not report to VA that there are SSA records available that 
would be pertinent to his claim, or for what disabilities these 
benefits were actually awarded.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the 
Court noted that      38 U.S.C.A. § 5103A did not require VA to 
obtain all medical records or all SSA disability records, only 
those that are relevant to the Veteran's claim.  The Court also 
stated that VA was not required to obtain records in every case 
in order to rule out their relevance.  Rather, so long as a 
reasonable possibility exists that the records are relevant to a 
veteran's claim, VA is required to assist a veteran in obtaining 
the identified records.  In this instance, neither the Veteran 
nor his attorney has identified any SSA records that would be 
relevant to the Veteran's claims.  Moreover, it is not at all 
clear that the Veteran was even awarded SSA benefits, as the 
record contains no other reference to an SSA award.  Moreover, 
the Veteran himself specifically indicated on a recent June 2009 
Financial Status Report that he has no Social Security income.  
The Board, therefore, concludes that the record does not 
establish a reasonable possibility that there are such records 
that are relevant to the Veteran's claims.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of an attorney and 
withdrew his request to testify at a personal hearing before a 
Veterans Law Judge.

Accordingly, the Board will address the merits of the claims.

New and material evidence claims 

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a psychiatric disability 
was previously denied by the Board in a June 2002 decision.  The 
Veteran's hearing loss and cyst removal claims were last denied 
by the RO in April 2003 and August 2003 rating decisions.  The 
Veteran did not appeal these decisions, and they became final.  
38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).

In essence, the Board denied the Veteran's psychiatric disability 
claim in June 2002 because the evidence of record at the time 
failed to demonstrate that the Veteran's current psychiatric 
disabilities [to include major depression, substance abuse, 
psychosis NOS, hallucinosis, bipolar disorder, and a personality 
disorder] had their onset in, or were otherwise related to the 
Veteran's military service.  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally submitted 
[i.e. after June 2002] evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
there is evidence that any of the Veteran's current psychiatric 
disabilities are related to an in-service disease or injury.  

With respect to the Veteran's cyst removal and hearing loss 
claims, the RO denied the Veteran's cyst removal claim in April 
2003, and his hearing loss claim in August 2003 essentially 
because the evidence failed to demonstrate that the Veteran had 
current disabilities that had their onset in, or were caused by 
his military service.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally submitted 
[i.e. after April and August 2003] evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of current hearing loss or cyst 
removal disabilities that are related to an in-service disease or 
injury.  

After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for a psychiatric disability, for bilateral hearing 
loss, or for cyst removals near the right eye and right ear has 
not been submitted.

The evidence pertaining to the Veteran's psychiatric disability 
claim of record prior to the June 2002 Board decision included 
the Veteran's service treatment records, which note an in-service 
diagnosis of adjustment disorder with mixed emotions and 
personality disorder in August 1981.  Additionally of record were 
the Veteran's post-service medical records, which contained 
diagnoses of multiple psychiatric disabilities, to include major 
depression, substance abuse, psychosis NOS, hallucinosis, bipolar 
disorder, and a personality disorder.  Also of record prior to 
the June 2002 Board decision were the Veteran's lay assertions 
that his psychiatric disorders had their onset during his 
military service, and assertions that he has experienced 
blackouts since he left Korea, and has had pain "emotionally, 
mentally, and physically . . . since I have gotten out of the 
service."  See the Veteran's August 23, 1995 VA Form 9.  
Finally, nexus opinions were of record relating his current 
disabilities to events or circumstances outside of the Veteran's 
military service. 
The evidence pertaining to the Veteran's cyst removal claim, near 
the right eye and right ear, that was of record prior to the RO's 
April 2003 rating decision included the Veteran's service 
treatment records, which note removal of a cyst from the 
Veteran's left ear in November 1981, and post-service treatment 
records for removal of cysts on the right side of his face and 
right ear in November 2002.  Also of record prior to the April 
2003 rating decision were the Veteran's lay assertions that his 
cyst removals occurred in, or were related to his military 
service.

Finally, the evidence pertaining to the Veteran's hearing loss 
claim that was of record prior to the RO's August 2003 rating 
decision included the Veteran's service treatment records, which 
note an in-service diagnosis of otitis, and a slight decrease in 
hearing acuity upon separation.  Also of record were the 
Veteran's lay assertions that his claimed hearing loss occurred 
in, or was related to his military service.  

The evidence pertaining to the Veteran's claim added to the 
claims folder since June 2002, April 2003, and August 2003 
respectively consists of VA and private treatment records, and 
the Veteran's personal statements.
 
Although the Veteran's VA and private treatment records do in 
fact indicate continued treatment for the various psychiatric 
disabilities listed above, as well as treatment for ear 
infections, eardrum problems, and ringing in the ears, they 
crucially do not indicate whether any such disability developed 
because of, or were aggravated by the Veteran's military service.  
As such, these medical records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of nexus, does not constitute new and material 
evidence].  

With respect to the Veteran's personal statements, to include the 
Veteran's representative's recent assertions of continuity of 
psychiatric symptomatology       [see the August 5, 2010 
Memorandum, pages 1 and 2], the Board notes that although the 
Veteran reports that his current disabilities had their onset in, 
or were caused by his service, such statements are cumulative and 
redundant of statements made prior to the June 2002, April 2003, 
and August 2003 decisions respectively.   Indeed all of the 
Veteran's contentions and testimony to the effect that he had a 
chronic psychiatric disability, hearing loss, or problems with 
cysts near the right eye or right ear in service, are essentially 
reiterative of his previously-expressed contentions, and 
therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again 
noted that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The Board notes that an August 2003 VA treatment report did in 
fact indicate that the Veteran had mild sensorineural hearing 
loss at 4000 Hertz and 8000 Hertz.    See the Veteran's August 1, 
2003 VA Audiology Consult.  Although this diagnosis was not of 
record prior to the RO's August 2003 rating decision, there must 
be evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for there 
to be new and material evidence to reopen the claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  Because new and material 
evidence relating a current hearing loss disability to military 
service has not been submitted, the Veteran's hearing loss claim 
may not be reopened.

Critically, there is no evidence which has been added to the 
record subsequent to the above-referenced final denials which 
demonstrates in-service injury or disease to the ears, in-service 
mental disability, or in-service cyst problems near the right eye 
or right ear other than that which was already considered by the 
RO in April and August 2003.  Further, no evidence has been added 
to the record demonstrating that a nexus or relationship exists 
between the Veteran's current psychiatric, ear, or cyst 
disabilities and his active duty military service.  

The additional evidence does not raise a reasonable possibility 
of substantiating the claims.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's 
claims may not be reopened, and the benefits sought on appeal 
remain denied.

The Board notes in passing that the Veteran's representative has 
recently requested that the Board remand each of these new and 
material evidence claims so that additional VA examinations or 
nexus opinions can be obtained.  See the August 5, 2010 
Memorandum, pages 2 and 3.  Crucially however, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material evidence.  
Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  As discussed above, new and 
material evidence sufficient to reopen the Veteran's service-
connection claims for his psychiatric, ear, or cyst disabilities 
has not been submitted.  Thus, remanding the claims to obtain 
additional medical examinations or opinions is not required.  

Service connection claims for a neck injury, cirrhosis of the 
liver, and residuals of a cold injury to the hands

Relevant law and regulations

As noted above, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorders on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.           See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis

In essence, the Veteran contends that he has current neck, liver, 
and hand disabilities that are related to his active duty 
service.

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.           See Hickson, 12 Vet. App. at 253.  

Concerning the Veteran's liver cirrhosis claim, there is no 
medical evidence of record demonstrating that the Veteran has a 
current liver disability.  Although the evidence does in fact 
demonstrate that the Veteran has current diagnoses of nonservice-
connected Hepatitis C and alcohol dependence, no diagnosis of 
liver cirrhosis [or any other liver disease] is currently of 
record.  

Similarly, the record also does not reflect a current diagnosis 
of current cold injury residuals affecting the Veteran's hands.  
Indeed, upon examination of the Veteran in September 2004, a VA 
examiner pertinently determined that although the Veteran 
sustained a cold injury to his hands in-service [satisfying 
Hickson element 2], the Veteran currently had "no hand 
disability related to cold injury."  Specifically, the examiner 
reasoned that there were "no objective findings consistent with 
[the Veteran's] subjective complaints."  See the September 2004 
VA examiner's December 20, 2004 Addendum Report.  Crucially, 
there is no medical evidence of record contrary to the report of 
the September 2004 VA examiner.  The Veteran has had ample 
opportunity to secure medical evidence in his favor and submit 
the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a claim 
for VA benefits]. 

The Board has no reason to doubt that the Veteran currently 
experiences pain, numbness or stiffness in his hands.  Indeed, he 
is competent to testify as to such observable symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially 
however, cold injury disabilities as well as disabilities 
affecting the liver are complex latent disabilities that can only 
be competently diagnosed by a medical professional.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer].  
As such, the Veteran's lay assertions that he currently 
experiences pain, numbness in his hands, or that he currently has 
liver cirrhosis, do not constitute competent clinical diagnoses 
of an existing disability related to a cold injury, or of a 
current liver disability.  See 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed liver or cold injury disability, 
service connection may not be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson element 
(1) has not been met as to the Veteran's liver cirrhosis and cold 
injury residual claims, and they fail on this basis alone.

Concerning the Veteran's neck disability claim, it is undisputed 
that the Veteran currently has degenerative disc disease of the 
cervical spine.  See the Veteran's November 19, 2002 VA x-ray 
report.  Accordingly, Hickson element (1), current disability, is 
satisfied as to the Veteran's neck disability claim.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran asserts that his current neck disability 
first manifested during his active duty service.  See the 
Veteran's representative's August 5, 2010 Memorandum, page 2.  

The Board recognizes that the Veteran is competent to attest to 
his own observable symptomatology, and that under certain 
circumstances, a veteran's lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation. Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, competency is very different 
than credibility.  In light of the evidence of record as a whole, 
the Board finds that the Veteran's subjective assertions that he 
experienced symptomatology affecting his neck during service, 
though competent, are not credible.  

Crucially, the Veteran's service treatment records do not reflect 
any complaints of, or treatment for any injury or disease of the 
neck.  Additionally, the Veteran has not  provided any specific 
details as to how he may have injured his neck in service, if at 
all.  In fact, the Veteran has specifically denied that he has 
injured his neck.         See the Veteran's May 21, 1997 VA 
Medical Certificate.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.   

In this case, the Board places greater weight of probative value 
on the Veteran's post-service statements made to physicians in 
1997 [denying any injury to his neck], than it does on his recent 
statements to VA in connection with his claim for monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].  

Moreover, the Veteran's absence of neck complaints [both in-
service and for years after his separation] also weighs against 
the Veteran's assertion that an in-service neck injury actually 
occurred, and that he has experienced resultant symptomatology 
continuously since that injury.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

For the reasons identified above [i.e. the Veteran's pertinently 
negative contemporaneous treatment reports, the absence of 
complaint or treatment for any neck problems for years following 
service, the absence of any description by the Veteran of how he 
injured his neck during service, the Veteran's prior statements 
denying any specific injury to the neck, and the Veteran's 
potential bias], the Board finds that the Veteran's lay testimony 
lacks credibility and in turn probative value, when considered in 
relation to all of the evidence of record as a whole.  In-service 
disease or injury to the neck is not demonstrated in the record.  

The Board adds that there is no evidence of record demonstrating 
that arthritis of the neck was diagnosed within one year of his 
separation from service in August 1983, or for many years 
thereafter.  Accordingly, service-connection for cervical spine 
arthritis cannot be presumed under 38 C.F.R. § 3.309(a) as a 
matter of law.  

Accordingly, Hickson element (2) is not met, and the Veteran's 
neck disability claim fails on this basis.  
For the sake of completeness, the Board notes there is no 
competent medical evidence of a relationship between the 
Veteran's claimed liver, cold injury residuals, or neck 
disabilities and the Veteran's service.   Indeed, the September 
2004 VA examiner has specifically opined that the Veteran does 
not have any "disability associated with [his] first degree cold 
injury" occurring in service.        See the September 2004 VA 
examiner's December 2004 Addendum report.   In light of the lack 
of any current diagnoses of cold injury residuals of the hands or 
a current liver disability, medical nexus would be a manifest 
impossibility.  Similarly, in the absence of any described in-
service injury to the neck, coupled with a lack of documentation 
or contentions of an in-service neck injury or disability, nexus 
or relationship between the Veteran's current arthritis and 
service is also not demonstrated.  

Accordingly, Hickson element (3) is not satisfied as to all three 
claims, and each fails on this basis as well.  The benefits 
sought on appeal are denied.  

Increased rating claims for right forearm scars

The Veteran is seeking increased ratings for his service-
connected scars of the right forearm.  Because adjudication of 
these issues involves the application of identical law to similar 
facts, for the sake of economy the Board will address all three 
issues together, to the extent practicable.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case the Veteran filed his increased rating claim in April 2007, 
and has not requested reevaluation under the current criteria, 
despite his representation by an attorney.  Therefore, only the 
post-2002 and pre-October 2008 version of the schedular criteria 
is applicable.   

Former Diagnostic Code 7800 concerns scars of the head, face or 
neck and is therefore not applicable to this case, as the 
Veteran's scars are on the Veteran's right forearm.  Diagnostic 
Codes 7801 and 7802, pertaining to scars, other than head, face, 
or neck, are also not applicable.  Diagnostic Code 7801 concerns 
scars which are deep and cause limited motion, of which there is 
no evidence in this case. Diagnostic Code 7802, although 
concerning superficial scars, is also not applicable, since the 
clinical evidence establishes that the service-connected scars 
involve an area far less than that required for a compensable 
rating under that diagnostic code [929 square centimeters or 144 
square inches].  Indeed, the Veteran's most recent VA examination 
indicates that none of his three service-connected scars are 
longer than 2 inches, or wider than 1/2 inch.  See the August 
2009 VA examiner's report, pages 2 and 5.  

A maximum 10 percent rating is warranted for superficial, 
unstable scars under Diagnostic Code 7803.  Instability is not 
demonstrated with respect to any of the Veteran's service-
connected scars, as the August 2009 VA examiner pertinently noted 
there is no breakdown of the skin over his scars.  See the April 
2009 VA examiner's report, page 2; see also 38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note (1) [indicating that an unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar].  

Under Diagnostic Code 7804, a maximum 10 percent rating is 
warranted for superficial scars that are painful on examination.  
The Board notes that a superficial scar is one not associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (1).  

Finally, under Diagnostic Code 7805, scars may also be evaluated 
on the basis of any related limitation of function of the body 
part that they affect.
Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right forearm scars.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.  

In July 2007, the Veteran was granted service connection for 
three separate scars of the right forearm.  This decision was 
based on medical findings of the May 2007 VA examiner.  The 
service-connected scars include one scar in the right upper 
forearm with retained glass, rated 10 percent disabling, one scar 
on the anterior upper third of the right forearm, noncompensably 
rated, and one scar on the posterior upper third of the right 
forearm, also noncompensably rated.  The Veteran alleges that 
each scar warrants a higher rating.

The three scars of the Veteran's right forearm have been 
separately rated under Diagnostic Code 7804 [scars, superficial, 
painful on examination].  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate.  As noted above, the Veteran's scars do not affect 
his head, face, or neck, are not deep, do not cause limitation of 
motion, are not unstable, and are superficial.  The evidence 
demonstrates that some of the Veteran's scars are in fact tender 
to the touch, or itch and burn.  See the May 2007 and August 2009 
VA examiners' reports respectively.  

Additionally, functional loss of the right forearm [in the form 
of numbness and weakness] is already separately compensated via 
the award of a 10 percent disability rating under Diagnostic Code 
7805-8515 for carpal tunnel syndrome, status post right forearm 
laceration.  To consider the Veteran's and his son's complaints 
and observations of the Veteran's right hand numbness and 
weakness for a second time in this separate evaluation would 
constitute improper pyramiding under 38 C.F.R. § 4.14.

Other diagnostic codes used for rating skin disabilities are not 
applicable to the Veteran's service-connected scars.  The Veteran 
has not suggested that the use of any other diagnostic code would 
be more appropriate.

The Veteran's right forearm scar with retained glass is already 
rated 10 percent disabling.  This is the maximum rating available 
under former Diagnostic Code 7804.  Accordingly, a higher 
schedular rating is not warranted for this scar.

The Veteran's scars on the anterior and posterior upper third of 
the right forearm were both shown to be "asymptomatic" in May 
2007.  See the May 2007 VA examiner's report, page 4.  However, 
at the August 2009 VA examination, the VA examiner pertinently 
determined that the Veteran's had a scar on the upper antecubital 
[anterior to the elbow] space of the right forearm that was 
manifested by itching and burning.  See the August 2009 VA 
examiner's report, page 5;             see also Dorland's 
Illustrated Medical Dictionary, 31st ed., (2007)].  Accordingly, 
the Board finds that a compensable 10 percent disability rating 
is warranted for the Veteran's painful scar of the anterior upper 
third of the right forearm under Diagnostic Code 7804.  

The August 2009 VA examiner made no evaluation of any scar of the 
posterior upper third of the right forearm.  However, as noted 
above, the Veteran's service-connected posterior scar was 
pertinently determined to be superficial without pain and 
"asymptomatic" upon examination in May 2007.   See the May 2007 
VA examiner's report, pages 3 and 4.  No evidence of record dated 
since May 2007 suggests that the Veteran's scar of the posterior 
upper third of the right forearm has worsened in severity.  
Accordingly, a compensable rating for the Veteran's scar of the 
posterior upper third of the right forearm is not warranted under 
Diagnostic Code 7804.  

In summary, a compensable rating of 10 percent is warranted for 
the Veteran's scar of the anterior upper right forearm.  However, 
the evidence of record does not reflect that an increased rating 
greater than 10 percent for the Veteran's right forearm scar with 
retained glass, or a compensable rating for the Veteran's scar of 
the posterior upper right forearm is warranted under Diagnostic 
Code 7804.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, a 10 percent rating has been assigned for the 
Veteran's right forearm scar with retained glass, and a 
noncompensable (zero percent) disability rating has been assigned 
for the Veteran's scar of the posterior upper right forearm since 
the effective date of service connection, April 23, 2007.  As 
discussed above, a 10 percent rating is the maximum rating the 
Veteran can be awarded under Diagnostic Code 7804.  Additionally, 
the medical evidence of record [in particular the Veteran's May 
2007 VA examination], shows that throughout the appeal period the 
Veteran's scar of the posterior upper right forearm has not 
evidenced symptomatology warranting a disability rating other 
than the currently-assigned zero percent.  Accordingly, staged 
ratings are not applicable for these service-connected scars.

With respect to the Veteran's scar of the anterior upper right 
forearm, after a review of the medical evidence of record, the 
Board has determined that this scar did not increase in severity 
to warrant a 10 percent disability rating until August 10, 2009, 
the date of the Veteran's most recent VA examination report, 
which included a finding that this scar manifested in painful 
itching and burning.  Prior to August 2009, the anterior upper 
forearm scar was deemed asymptomatic.  See the May 2007 VA 
examiner's report, page 3.  

Accordingly, the Board concludes that the August 10, 2009 VA 
examiner's report indicates the date upon which the evidence 
demonstrated the Veteran's superficial scar of the anterior upper 
right forearm manifested in painful itching and burning. 
Therefore, the increased rating of 10 percent is warranted as of 
that date.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO appears to 
have considered the Veteran's claim under C.F.R. § 3.321(b)(1) 
because that regulation was included in the November 2009 SOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected scars is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's scars with the 
established criteria found in the rating schedule for scars shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers superficial scars manifested by pain or 
tenderness upon examination.  Accordingly, the Board finds that 
the Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
service-connected right forearm scars for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Effective date claim

Relevant law and regulations

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if a 
claim is received within one year thereof.  Otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o) (2009).

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial to 
the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103.  Similarly, all decisions by the Board on 
perfected appeals are final on the date stamped on the face of 
the decision.  See 38 C.F.R. §§ 20.1100.  

Analysis

The RO has assigned an effective date of April 23, 2007 for the 
award of a separate 10 percent rating for the Veteran's service-
connected right forearm scar with retained glass.  This date was 
based on the date the Veteran's filed an increased rating claim 
for his service-connected scars.  As noted above, the RO denied 
this increased rating claim, but separately awarded the 10 
percent rating for one of his scars in a July 2007 rating 
decision.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board finds 
that the currently assigned effective date of April 23, 2007 is 
the earliest effective date assignable for the award of a 10 
percent rating for the Veteran's right forearm scar with retained 
glass as a matter of law.

The Board initially notes that the Veteran was in fact awarded 
service connection for his laceration scars in an April 1995 
rating decision; a noncompensable rating was assigned.  
Subsequently, this rating was increased to 10 percent based on 
medical findings of neurological impairment due to these scars.  
See the RO's January 2000 SSOC.  In July 2000, the Board 
determined that a rating higher than 10 percent for the Veteran's 
laceration scars with carpal tunnel syndrome was not warranted.  
Crucially, and more pertinent to the effective date claim at 
issue, the Board also specifically determined that separate 
ratings for any of the Veteran's individual right forearm scars 
under Diagnostic Codes 7803, 7804, or 7805 were not warranted.  
See the Board's July 2000 decision, pages 10 and 11.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2009).

In October 2000, the Veteran filed an increased rating claim for 
his service-connected scars that was denied by the RO in November 
2001.  In October 2002, the Veteran filed another increased 
rating claim, which the RO also denied in an April 2003 rating 
decision.  The Veteran did not appeal the November 2001 or April 
2003 rating decisions.  Accordingly, they too are final.  
38 U.S.C.A. § 7105; 38 C.F.R.  §§ 20.302(a), 20.1103. 

Consequently, the effective date for the award of a separate 10 
percent rating for the Veteran's right forearm scar with retained 
glass may be no earlier than April 2003, and more precisely, no 
earlier than one year prior to the date of a new increased rating 
claim dated subsequent to April 2003.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.156, 3.400.  As has been discussed in the law and 
regulations section above, under 38 C.F.R. § 3.400(o), an 
increased rating is awarded based upon when it is factually 
ascertainable that an increase in disability took place.  The 
effective date may be assigned up to a year earlier than the date 
of claim.  

With respect to the predicate matter of the date of the increased 
rating claim, it is undisputed that this was April 23, 2007.  On 
this date, the RO received the Veteran's handwritten statement 
requesting an "increase for the injury to the right forearm."  
The Board has carefully reviewed the record, and can identify no 
communication from the Veteran submitted after the RO's April 
2003 final decision which may reasonably be considered to be a 
claim of entitlement to an increased rating for his right forearm 
scars prior to the claim received on April 23, 2007.      See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  Indeed, the Veteran 
and his attorney have not asserted that a prior claim for 
benefits, formal or informal, in fact exists.  Thus, the earliest 
potential effective date for the increased rating could be one 
year prior to this claim, April 23, 2006.

The next and final area of inquiry is as to the date as of which 
it became factually ascertainable that an increased in disability 
took place.  In this case, the evidence does not demonstrate that 
the Veteran's right forearm scar with retained glass manifested 
in pain and tenderness upon examination, warranting a 10 percent 
rating under Diagnostic Code 7804, until such symptomatology was 
noted by the May 2007 VA examiner.  See the Veteran's May 2007 VA 
examiner's report, page 1.  Indeed, prior scar examinations dated 
in June 1999, December 1999 and December 2000 do not indicate 
that the Veteran's right forearm scar with retained glass was 
painful or tender to the touch.  The Board acknowledges that the 
Veteran has complained of numbness and weakness as due to his 
laceration scars for years prior to his April 2007 increased 
rating claim, but such symptomatology has already been separately 
service-connected and compensated via the 10 percent rating 
previously awarded by the RO, effective September 1994.  

To the extent the Veteran now argues that his scar has been 
painful and tender at times prior to his May 2007 VA examination, 
the assignment of an effective date is based upon when it was 
factually ascertainable in the record that an increase in 
disability took place, and in this case it is clear from a review 
of the record it became factually ascertainable in May 2007.  
Prior to that time, as discussed above, objective examination of 
the Veteran reflected symptomatology consistent with a 
noncompensable disability rating.  To the extent the RO has 
awarded a more favorable effective date than that which is 
directed by regulation [April 23, 2007], the Board will not 
disturb the RO's determination.

Based on the evidence of record, the Board cannot find a legal 
basis for the grant of an effective date prior to April 23, 2007 
for the award of a 10 percent rating for the Veteran's right 
forearm scar with retained glass.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, the Veteran's claim is denied.  

Nonservice-connected pension claim

Relevant law and regulations

The Veteran contends that he is entitled to nonservice-connected 
pension benefits.

Applicable VA laws and regulations stipulate that in order for a 
Veteran to be entitled to pension benefits, the Veteran shall 
have served on active duty for 90 days or more during a period of 
war, or commencing or ending during a period of war. 38 U.S.C.A. 
§ 1521(j) (West 2002 & Supp. 2009); 38 C.F.R. § 3.3(a)(3) (2009). 

The term "period of war" includes the Vietnam era, which ended 
on May 7, 1975, inclusive, and the Persian Gulf War, which began 
on August 2, 1990.  38 U.S.C.A. §§ 101(29), 101(33), 1501(4) 
(West 2002 & West Supp. 2009); 38 C.F.R. § 3.2(f), (i) (2009).  
The specific dates encompassing the "periods of war" are set by 
statute (38 U.S.C.A. § 101(11)).

Analysis

The Veteran's claim for VA pension benefits was denied on the 
basis that he did not have the requisite wartime service.  
Indeed, the Veteran's Certificate of Release or Discharge from 
Active Duty, DD Form 214, shows that he served on active duty in 
the United States Army from January 1980 to January 1983.  
Although not disparaging the Veteran's dutiful service, his 
service years do not encompass any dates determined to be part of 
a period of war.  

Accordingly, as the Veteran did not have any wartime service, 
basic eligibility for nonservice-connected pension benefits is 
not established.  Since the Veteran's claim fails because of 
absence of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

The request to reopen the previously-denied claim of entitlement 
to service connection for a psychiatric disability, to include 
adjustment disorder and suspected personality disorder is denied.

The request to reopen the previously-denied claim of entitlement 
to service connection for bilateral hearing loss is denied.
The request to reopen the previously-denied claim of entitlement 
to service connection for excision of cysts, near right eye and 
right ear is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for cold injury residuals of the bilateral 
hands is denied.

Service connection for a neck injury is denied.

Entitlement to an increased disability rating for service-
connected scar of the right upper forearm with retained glass is 
denied.

Entitlement to a compensable 10 percent disabling rating for a 
service-connected scar of the right upper third of forearm 
anteriorly is granted, effective August 10, 2009.

Entitlement to an increased disability rating for service-
connected scar of the right upper third of forearm posteriorly is 
denied.

Entitlement to an effective date prior to April 23, 2007 for the 
award of a 10 percent disability rating for a service-connected 
right forearm scar with retained glass is denied.  

Entitlement to a nonservice-connected pension is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  



Retroactive payment claim

As noted in the Introduction above, in an October 2007 statement, 
the Veteran disputed the lump sum of compensation he received 
after his increase in his combined rating [from 10 to 20 percent 
disabling] following the July 2007 award of an additional rating 
for his right forearm scar with retained glass.

Under VA laws and regulations, a person who is incarcerated in a 
Federal, State or Local penal institution in excess of 60 days 
for conviction of a felony will not be paid compensation in 
excess of that amount specified in 38 C.F.R. § 3.665 beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 
C.F.R.     § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which 
is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a 
disability evaluation is less than 20 percent, the veteran shall 
receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  Id.
The Board initially notes that the Veteran has been incarcerated 
for a felony since March 2004, and is currently serving a 50 year 
sentence.  See the March 2004 Judgment of the 185th District 
Court of Texas.  Accordingly the regulations pertaining to 
disability compensation limits for incarcerated veterans apply to 
the Veteran in this case.   

The Veteran's combined disability rating increased from 10 to 20 
percent, effective April 23, 2007, which as described above, is 
the effective date of the Veteran's award of a 10 percent 
disability rating for his service-connected right forearm scar 
with retained glass.  

The commencement of payment of VA monetary benefits is delayed 
until the first day of the calendar month following the month in 
which the effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.  In this case, because the 
Veteran's combined rating increase from 10 to 20 percent became 
effective in April 2007, commencement of payment of benefits at 
the increased 10 percent rate [as opposed to the one-half rate] 
should have occurred on May 1, 2007.  

Of record is a printout of the Veteran's Payment History Inquiry 
Screen that documents compensation payments from VA to the 
Veteran from up to and including April 2008, but no later.  The 
Inquiry demonstrates that the Veteran received payments at the 
one-half rate [$57.50] for the months of May, June, July, and 
August 2007.  From September 2007 on, the Veteran received 
payments at the full 10 percent rate [$115.00].

Pertinently, the Inquiry includes documentation of a one-time 
payment of $115.00 sent to the Veteran on August 3, 2007 which 
represented the total difference between what he received [the 
one-half rate of 57.50] and what he was entitled to [the full 10 
percent rate of $115] during the months of July and August 2007.   
Accordingly, the Inquiry clearly shows that the Veteran received 
his full 10 percent compensation rate from July 2007 on.   
However, the Inquiry did not demonstrate that the Veteran was 
paid the difference between what he received [$57.50 per month] 
and what he was owed [$115.00 per month] for the months of May 
and June 2007.  

The Board notes that at the time this Inquiry was associated with 
the claims file, the RO had not yet granted an earlier effective 
date from May 3, 2007 to April 23, 2007 for the award of the 10 
percent rating for the Veteran's service-connected right forearm 
scar with retained glass.  Following this change in dates, the RO 
duly informed the Veteran that he was entitled to compensation at 
the full 10 percent rate from May 1, 2007, as his combined rating 
increased from 10 to 20 percent as of April 23, 2007.  See the 
RO's March 2009 notice letter to the Veteran, accompanying a copy 
of the RO's February 2007 rating decision.  Crucially however, 
the record does not include any additional Payment History 
Inquiry, or any other evidence demonstrating that the Veteran 
received retroactive pay for the months of May and June 2007.  
Accordingly, the issue must be remanded so that the RO can obtain 
payment confirmation reports from April 2008 [the date of the 
last confirmed payment to the Veteran via the Payment History 
Inquiry of record] to date.  
Increased rating claim for service-connected carpal tunnel 
syndrome, status post right forearm laceration

As noted above, the RO denied the Veteran's claim for increased 
rating greater than 10 percent for the Veteran's service-
connected carpal tunnel syndrome, status post right forearm 
laceration [formally identified as a laceration scar with mild 
nerve involvement] in a July 2007 rating decision.  The Veteran 
disagreed with this denial in a June 2008 NOD.  To date, the RO 
has not issued a SOC addressing this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

TDIU claim

The Veteran has recently asserted that the numbness he 
experiences in his forearm makes him feel he is "unable to hold 
a normal job."  See the Veteran's July 30, 2010 Statement in 
Support of Claim.  

As such, the issue of TDIU has been reasonably raised by the 
record.  As noted in the Introduction above, the Court has held 
that TDIU is encompassed in a claim for increased rating or the 
appeal of an initial rating when such is reasonably raised in the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that 
connection, the issue of entitlement to TDIU should be 
readjudicated by the RO in light of the Court's decision in Rice, 
and in light of the fact that the issue of entitlement to TDIU is 
inextricably intertwined with the increased rating claim the 
Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other].


Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for his right 
forearm nerve impairment, to include any 
treatment he received during his 
incarceration.  The RO should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not already in the 
record on appeal.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.  

2.	 The RO should obtain a record 
confirming all of 
VA's monthly compensation payments to the 
Veteran from April 2008 to date, to 
include any one-time payments occurring 
during this time.  The RO should examine 
the report to determine if the Veteran was 
already compensated at the full 10 percent 
rate of $115.00 per month for the months 
of May and June 2007.

3.  The RO should evaluate the evidence of 
record [to include the Veteran's most 
recent July 2010 Statement in Support of 
Claim], and issue a statement of the case 
to the Veteran and his attorney in 
response to the Veteran's June 2008 notice 
of disagreement with the denial of his 
increased rating claim for service-
connected laceration scars with nerve 
impairment.  The Veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board concerning his claim.  38 C.F.R. § 
20.302(b) (2009).   

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's increased 
rating claim, TDIU claim, and his claim 
for retroactive compensation payments.  If 
any of the claims are denied, the RO 
should provide the Veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


